IN THE
                         TENTH COURT OF APPEALS

                               No. 10-10-00410-CV

GLENDA ALFORD AND ALFRED
G. MILLER,
                                                          Appellants
v.

PAUL W. DUBOSE AND GLENNA
DUBOSE,
                                                          Appellees


                          From the 87th District Court
                            Freestone County, Texas
                           Trial Court No. 08-140-B-1


                         MEMORANDUM OPINION


      Glenda Alford and Alfred Miller appeal from the trial court’s order granting

partial summary judgment in favor of Paul and Glenna Dubose. We affirm.

                                  Background Facts

      Glenda Alford entered into an agreement with Eric Miller on April 11, 2005. The

agreement was an exchange of services for real estate.       Glenda was to develop

approximately 95 acres of land by: (1) clearing the land of marketable timber with Eric

receiving the proceeds of sale; (2) clearing the remaining unusable trees, stumps, and
brush; (3) converting the land into usable livestock pasture; and (4) building and

repairing fences and suitable structures for livestock. Eric was to provide labor and

equipment for developing the land. In return for developing the land, Eric would

convey to Glenda a ten acre tract of the land as her property. The agreement defined

the tract as follows:

           A rectangular lot encompassing F.M. 934 frontage, the existing driveway
           (granting easement to Mr. Miller for access to the remaining 79.351 acres),
           and the area surrounding the doublewide mobile home including the
           structure itself and excluding the well.

The above description was marked through with an “X.”

           In May 2005, Eric signed a limited power of attorney in favor of Alfred Miller.2

Alfred entered into a second agreement with Glenda on behalf of Eric. That agreement

is dated July 1, 2005, and was filed in Freestone County on November 21, 2005. Eric

revoked the limited power of attorney in a document dated October 4, 2005. The

revocation was filed November 7, 2005.

           The second agreement stated that Glenda would develop 95.35 acres of Eric’s

land for use as a livestock facility. The second agreement restated the terms of the first

agreement on the labor to be performed by Glenda. In fulfillment of the contract,

Alfred purportedly bound Eric to deed to Glenda 16 acres of the 95.35. The second

agreement contained the same description quoted above. In this purported agreement,

the description of the land was not marked through with an “X.”

           The parties got into a disagreement over performance of the contract. Eric sold

1   The agreement was altered to reflect 79.35 acres. The change was initialed E.M.

2   Eric Miller and Alfred Miller are not related.

Alford v. Dubose                                                                         Page 2
the property involved in this dispute to George Robinson, Trustee. 3 Robinson filed suit

seeking, among other things, that the contract between Eric and Glenda be declared

unenforceable.4         The trial court granted the Duboses’ motion for partial summary

judgment and found that because the contract between Eric and Glenda was vague that

is was unenforceable. The trial court severed that claim from the cause.

                                           Standard of Review

          We review the grant or denial of a traditional motion for summary judgment de

novo. See Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 n. 7 (Tex. 2005). To be entitled

to summary judgment, the movant must demonstrate that no genuine issues of material

fact exist and that he is entitled to judgment as a matter of law. See TEX. R. CIV. P.

166a(c). To determine if a fact issue exists, we must consider whether reasonable and

fair-minded jurors could differ in their conclusions in light of all the evidence

presented. Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007). We

must consider all the evidence in the light most favorable to the nonmovant, indulging

all reasonable inferences in favor of the nonmovant. Nixon v. Mr. Property Management

Co., 690 S.W.2d 546 (Tex. 1985).

                                                  Analysis

          In the sole issue on appeal, Glenda and Alfred argue that the trial court erred in

finding that the legal description contained in the contract was insufficient or

unascertainable to describe the property. To be sufficient, the deed must furnish within

3   Paul and Glenna Dubose are the real parties in interest.

4The Duboses are named as the plaintiffs in the amended motion for summary judgment. There was no
challenge to their designation as plaintiffs.

Alford v. Dubose                                                                           Page 3
itself, or by reference to some other writing, the means or data by which the land to be

conveyed may be identified with reasonable certainty. Morrow v. Shotwell, 477 S.W.2d
538, 539 (Tex. 1972); Littlejohn v. Kariel, 568 S.W.2d 452, 454 (Tex. Civ. App.—Waco 1978,

no writ). The legal description in the conveyance must not only furnish enough

information to locate the general area, as in identifying it by tract survey and county, it

need contain information regarding the size, shape, and boundaries. Fears v. Texas Bank,

247 S.W.3d 729, 736 (Tex. App.—Texarkana 2008, pet. den’d). Even when the record

leaves little doubt that the parties knew and understood what property was intended to

be conveyed, the knowledge and intent of the parties will not give validity to the

contract and neither will a plat made from extrinsic evidence. Morrow v. Shotwell, 477
S.W.2d at 540; Fears v. Texas Bank, 247 S.W.3d at 736.

       The description of the property does not include a reference to the county in

which the property is located, reference to a tract survey, or reference to any

boundaries.        The trial court did not err in finding that the description was

unascertainable and that, therefore, the contract was unenforceable. The trial court did

not err in granting the Duboses’ motion for summary judgment. We overrule the sole

issue on appeal.

                                       Conclusion

       We affirm the trial court’s order granting the partial motion for summary

judgment and having been made a final judgment by the severance order.


                                          AL SCOGGINS
                                          Justice


Alford v. Dubose                                                                     Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 20, 2011
[CV06]




Alford v. Dubose                            Page 5